investigation report by failing to challenge the alleged errors on direct
                appeal from a conviction and sentence). Accordingly, we
                            ORDER the petition DENIED. 1




                                                           Douglas
                                                              „.„.

                                                               i
                                                           Saitta


                cc:   Brick P. Houston, Jr.
                      Attorney General/Carson City




                       'We direct the clerk of this court to file petitioner's "affidavit,"
                provisionally received in this court on January 11, 2013. We have
                considered both the affidavit and petitioner's June 14, 2012, supplement
                in resolving this petition.

SUPREME COURT
        OF
     NEVADA

                                                     2
(0) I947A